IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


CITY OF WILKES-BARRE,                    : No. 440 MAL 2018
                                         :
                   Petitioner            :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
             v.                          :
                                         :
                                         :
WILKES-BARRE POLICE BENEVOLENT           :
ASSOCIATION,                             :
                                         :
                   Respondent            :


                                    ORDER



PER CURIAM

     AND NOW, this 4th day of December, 2018, the Petition for Allowance of Appeal

is DENIED.